Citation Nr: 1225561	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ear drum disorder.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include nervousness, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a leg disorder, to include a leg length discrepancy and residuals of a strain of the right tibia.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cysts.  

8.  Entitlement to service connection for a hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The issues of entitlement to service connection for an acquired psychiatric disability, to include nervousness, generalized anxiety disorder, and PTSD; and whether new and material evidence has been received to reopen claims of entitlement to service connection for hypertension and cysts are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.

The Board "must review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal."  Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  This principle was extended "to include issues raised in all documents or oral testimony submitted prior to the [Board] decision."  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  In his September 2008 notice of disagreement, the Veteran wrote that he had a stroke on the left side of his body and had no means of supporting himself.  In February 2009, the Veteran wrote that he was totally disabled and his right side was totally paralyzed.  The Veteran did not specifically claim that the stroke or its residuals were due to service or to a service-connected disability.  Considering the possibility of a non-service-connected pension claim, the record shows that the Veteran has already been found to be permanently and totally disabled for pension purposes, but that there is a significant Social Security disability offset.  Consequently, the Veteran's statements about his stroke and related disability do not bring an issue before VA at this time.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.  

2.  The Veteran did not serve in combat.  

3.  In October 2004, the Board denied the Veteran's petition to reopen his claim for service connection for a back disorder.  

4.  The evidence of record at the time of the October 2004 Board decision included service treatment records, private and VA post service medical records and statements from the Veteran and other lay witnesses, including friends and family.  The evidence at that time showed the Veteran had a pre-service back injury, which was not aggravated by service, and which continued since service.  

5.  The evidence received since the October 2004 Board decision is not new.  

6.  The evidence received since the October 2004 Board decision is cumulative and redundant.  

7.  In September 1975, the RO denied service-connection for an ear injury, specifically a scarred right ear drum.  The Veteran did not file a timely notice of disagreement with that decision.  

8.  The evidence of record at the time of the September 1975 RO decision included the service treatment records, which did not show any ear injury or scarring of the ear drum.  The separation examination showed the ears and drums to be normal.  There were also post service reports of a small scar on the right ear drum, without perforation.  

9.  Since the September 1975 RO decision, there have been medical reports indicating the right ear drum to be normal.  There have been no competent reports of ear disease or injury during the Veteran's active service.  

10.  The Veteran's recent statement to the effect that he has a hole in his ear with decreased balance and hearing does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  

11.  In December 1990, the RO denied reopening a claim service connection for a nervous condition.  The Veteran was notified in January 1991, but did not appeal.  

12.  The evidence of record at the time of the December 1990 decision included service treatment records and post service records containing various psychiatric diagnoses.  There was no credible evidence linking the post service diagnoses to service.  

13.  Since the December 1990 RO decision, VA has received credible lay statements linking the Veteran's current psychiatric symptoms to his active service.  This evidence is was not previously submitted to agency decisionmakers.  By itself or when considered with previous evidence of record it relates to an unestablished fact necessary to substantiate the claim.  It is neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim in December 1990.  It raises a reasonable possibility of substantiating the claim.  

14.  In October 2004, the Board denied the Veteran's petition to reopen his claim for service connection for a leg disorder.  

15.  The evidence at the time of the October 2004 Board decision included service treatment records, private and VA post service medical records and statements from the Veteran and other lay witnesses, including friends and family.  The evidence at that time showed the Veteran had a strain of the right tibia in service with no residuals.  

16.  Since the October 2004 Board decision, the only evidence received by VA is the Veteran's restatement of the facts.  This evidence is not new and is cumulative and redundant.  

17.  Since the October 2004 Board decision, VA has not received any evidence pertaining to a leg disorder that was not previously submitted to agency decisionmakers; that relates to an unestablished fact necessary to substantiate the claim; or that raises a reasonable possibility of substantiating the claim.

18.  In April 2006, the RO denied service connection for diabetes mellitus and the Veteran did not appeal.  

19.  The evidence of record at the time of the April 2006 decision included service treatment records and post service treatment records showing the onset of diabetes mellitus many years after service.  There was no competent evidence linking the Veteran's diabetes to his active service.  

20.  Since the April 2006 RO decision, VA has received statements from the Veteran to the effect that he has diabetes.  These are redundant and cumulative of the evidence of record in April 2006.  

21.  There is still no competent evidence linking the Veteran's diabetes to his active service.  

22.  The Veteran does not have a hearing loss disability within the meaning of the applicable law and regulations providing compensation benefits.  


CONCLUSIONS OF LAW

1.  The October 2004 Board decision denying the Veteran's appeal to reopen a claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  Evidence received since the Board's 2004 decision is not new and material and the claim for service connection for a back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The September 1975 RO decision denying the Veteran's claim of entitlement to service connection for a right ear drum disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

4.  Evidence received since the September 1975 RO decision is not new and material and the claim for service connection for a right ear drum disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

5.  The December 1990 RO decision denying the Veteran's petition to reopen a claim of entitlement to service connection for an acquired psychiatric disability (described as a nervous condition) is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

6.  Evidence received since the December 1990 RO decision is new and material and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

7.  The October 2004 Board decision denying the Veteran's appeal to reopen a claim of entitlement to service connection for a leg disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  

8.  Evidence received since the Board's October 2004 decision is not new and material and the claim for service connection for a leg disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

9.  The April 2006 RO decision denying service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

10.  Evidence received since the RO's April 2006 decision is not new and material and the claim for service connection for diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

11.  A hearing loss disability was not incurred in or aggravated by active military service and sensorineural hearing loss may not be presumed to have been.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in July 2007 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claims in February 2008.  Cf. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112.  In March 2006, the United States Court of Appeals for Veterans Claims (Court) held that the notice required by VCAA, in claims to reopen, must notify the claimant of the information and evidence that is necessary both to reopen the claim and to establish entitlement to the underlying benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The July 2007 notice letter fully complied with this requirement.  The notice letter addressed each previous denial.  It notified the Veteran when and why each of the claims was previously denied, what it would take to reopen each one of them, and what it would take to substantiate each underlying claim for service connection.  The July 2007 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has withdrawn his request for a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Criteria

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

There are certain presumptions that apply to combat service and to Vietnam service.  38 U.S.C.A. §1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), 3.307, 3.309, 3.313 (2011).  The Veteran has repeatedly stated that he served in combat in Vietnam.  Review of the record shows his reports of combat service have varied from 2 months to 18 months.  The Veteran has never provided any details, such as units, locations, or operations to support these claims.  On psychological testing for the Social Security Administration (SSA) in 1989, he gave conflicting reports of 18 months in combat in Vietnam and 12 months in a hospital on Okinawa.  The reports conflict, because he was not on active service long enough to spend 18 months in combat in Vietnam and 12 months in a hospital on Okinawa.  The service department reported in February 2006 that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  The RO doubled checked this by obtaining the service personnel records.  They show that the Veteran was not in Vietnam but spent 18 months on Okinawa working in a laundry.  Because the Veteran's statements conflict with each other and because the official records were made at the time of service, by government officials properly discharging their official duties in good faith and in accordance with law and governing regulations, the Board finds that the Veteran's claims of combat and Vietnam service are not credible.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); Sthele v. Principi, 19 Vet. App. 11, 17 (2004); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  Consequently, the presumptions for combat and Vietnam service do not attach in this case.  


Finality and the Need for New and Material Evidence

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).   Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Board specifically finds that any evidence not discussed does not support the claims.   

Review of the claims folder discloses previous decisions by the RO and the Board.  Decisions of the Board are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  Decisions of the RO which are not appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for the Federal Circuit has held that this is a jurisdictional matter.  That is, no matter how the RO developed the claim, the Board has no jurisdiction to consider the claim unless the appellant submits new and material evidence.  Therefore, whether the RO considered the issue or not, the first determination which the Board must make is whether the veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A Back Disorder

In determining whether new and material evidence has been received to reopen a claim, VA looks to the last final denial.  For the back claim, that is the October 2004 Board decision that denied reopening a claim for service connection for a back disorder.  The October 2004 Board decision is final and can only be reopened with new and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).  

The October 2004 Board decision noted that the RO denied that claim in August 1971 because the Veteran's back disorder existed before service and was not aggravated by service.  The Board affirmed that decision in September 1972.  The last prior denial came from the RO in July 1986.  

The Board noted that the evidence contained lay statements from the Veteran, F.F., D.F., E.B., R.B., M.R., D.K., L.C. and the Veteran's parents.  There were also medical records from private physician P. A., M.D. covering treatment for various disorders from 1993 to 2001.  Records from VA medical centers were dated in 2000 and 2001.  Records from another private physician, J. R. G., M.D., were dated in 2002 and included imaging studies.  

Since the 2004 Board decision, the Veteran has repeated that he was injured carrying a 150 pound man in training and in a fall from a truck.  Those statements were of record at the time of the 2004 Board decision.  See Appeal to the Board of Veterans' Appeals, VA Form 9, dated 5/1/02.  Also received were copies of VA clinical records pertaining to other conditions, which are not relevant to the back disorder.  The Veteran also submitted copies of Doctor J. R. G.'s 2002 records, which were previously in the claims file and are not new.  The Board's review shows that VA has not received any new and material evidence that was not previously considered and that would tend to substantiate that the back disorder began or increased in severity during service.  Consequently, VA cannot reopen the claim and the Board does not have jurisdiction to consider the merits of the claim for service connection for a back disorder.  

A Right Ear Drum Disorder

The last final denial of service connection for a right ear drum disorder was rendered by the RO in a September 1975 decision that denied reopening a claim for service connection for an ear injury.  The evidence at the time of the September 1975 RO decision included the service treatment records, which do not show any ear drum disorder.  On examination for separation from service, in February 1971, the Veteran's ears and drums were normal.  

On VA examination in June 1971, an old scar was noted on the right tympanic membrane.  The December 1971 rating decision noted that the ear canals were open and the examiner considered the Veteran's hearing to be clinically satisfactory.  The RO denied service connection for ear trouble as not shown by the evidence of record.  

In September 1972, the Board denied the appeal for service connection for an ear condition noting that an ear disability was not demonstrated during military service.  

In March 1973, the Veteran reported that he fell from a truck on his right ear in 1969.  [That conflicted with his June 1971 statement to a VA orthopedic examiner to the effect that he fell backwards out of a truck injuring his back.]  A right tympanic membrane abnormality was noted.  The left was normal.  Tympanograms in April 1973 were interpreted as showing below normal compliance in the right ear.  

On VA ear, nose, and throat examination in August 1975, the right drum was scarred but looked intact.  The left drum was normal.  It was noted that the Veteran heard better by air conduction on the right and by bone conduction on the left.  The Weber lateralized to the right.  The impression was a scarred right ear drum.  

In September 1975, the RO considered the above evidence and denied reopening the claim for service connection for an ear condition.  The evidence since that decision is as follows:

On the January 1981 VA examination, both ear canals were open and clear.  There was no infection or discharge.  The left tympanic membrane showed a 1 millimeter scar in the midportion but there was no perforation.  The right tympanic membrane appeared normal with normal landmarks.  

On VA examination in April 1990, examination of the Veteran's ears revealed the canals were clear and the drums were normal.  

In his June 2007 claim, the Veteran reported that he had a hole in his ear that caused his balance to be unsteady and a slight hearing loss.  

The claim was previously denied because the evidence did not show that an ear disability was present in service.  In order to reopen this claim, VA must receive evidence showing that an ear disorder was present in service.  That evidence must be more than the Veteran's statements.  While the statement of a lay witness can be competent evidence, a repeated claim of service connection is redundant and cumulative.  It is not new and material evidence.  Further, the Veteran's recent statement to the effect that he has an ear disorder is not material in that it does not relate the claimed disorder to a disease or injury during his active service.  

The Board has reviewed the record in detail but finds nothing since the last final denial that would meet the definition of new and material evidence.  Consequently, the claim cannot be reopened and the appeal must be denied.  

An Acquired Psychiatric Disability

The service treatment records do not reflect any complaints of nervousness or any other complaints, findings or diagnoses of a psychiatric disorder.  On separation examination in February 1971, the Veteran's psychiatric status was normal.   

A VA clinical record, dated in June 1972, shows the Veteran complained of nervousness.  Medication was recommended.  The diagnosis was probable anxiety syndrome.  

In November 1976, the Veteran was referred to the VA neuropsychiatric service for a report of visual and auditory hallucinations.  He stated that he became shaky and could not stand noise.  He slept poorly, awoke at night, and thought he saw things.  He reported part time work and frustration obtaining compensation for his back problems.  There was no sign of psychosis.  The diagnosis was a transient situational disturbance of young adult life and anxiety reaction.  

The report of the February 1981 VA psychiatric examination shows the Veteran reported getting nervous, shaking, and could not stand noise.  The Veteran's history was obtained and a mental status examination performed.  The report mentioned that the Veteran entered service in April 1969 and had his separation examination in February 1971.  It was reported that he was seen at various clinics during service, but not specified what he was seen for.  There was no report of nervous symptoms in service.  The diagnosis was anxiety state, chronic, mild.  

In August 1981, the Veteran shot himself in the hand.  The medical records indicate the injury was accidental and do not indicate that it was a manifestation of psychiatric problems.  

In July 1986, the RO denied service connection for nervousness.  The August 1986 notice letter informed the Veteran that the evidence did not establish service connection for a nervous condition.  He did not appeal.  

The Veteran was seen by a private psychologist, in July 1989, for a Social Security Administration (SSA) disability evaluation.  The Veteran gave a history of being nervous.  He reported 18 months of combat in Vietnam.  He reported that he had back surgery in a hospital on Okinawa, where he was hospitalized for 12 months.  He spoke of periodically reliving Vietnam experiences.  He said his temper was considered "hot" since being in Vietnam.  [The Board notes that these statements not only conflict with his service records but with each other, because the Veteran was not in service long enough to spend 18 months of Vietnam combat and 12 months in a hospital on Okinawa.]  He also reported shooting himself in the hand and was unable to give a clear answer as to whether it was accidental or purposeful.  

The psychologist, R. W. F., Ph.D. tested the Veteran.  The psychologist summarized that the Veteran had apparent sadness and feelings of general inadequacy.  He likely functioned on the fringe of society before his gunshot experience with borderline intelligence and no academic skills.  The added stress of being physically imperfect, as well as intellectually and academically delayed, apparently overwhelmed him to the point that he simply withdrew from life and took refuge in his elderly parents' home.  He developed multiple somatic complaints, some of which no doubt, had organic bases because of the medications prescribed for him.  Some, however, might be functional responses to his pervasive feelings of inadequacy and impotency related to life and its requirements.  The Veteran impressed the examiner as a miserable creature who had exceptionally few skills to draw upon.  The psychologist did not diagnose PTSD or relate his findings to the Veteran's active service.  

On VA neurological evaluation in April 1990, the Veteran reported that while serving on Okinawa, he saw some friends who were on cocaine jump off buildings and some of them got burned up.  He also reported that there was a riot over there.  He reported that he saw a psychiatrist during service.  He provided a post service history and described current symptoms.  The diagnostic impression was a generalized anxiety disorder manifested by subjective complaints of tension, fearfulness with some tendency to social withdrawal and some subjective complaints of depression in an individual of low normal intelligence.  

In a statement dated in November 1990, the Veteran wrote that he was refiling his claim for service connection.  He reported that his psychiatrist said that all of his conditions were service connected.  In December 1990, the Veteran specifically referenced Dr. R. W. F. as supporting his claim.  Review of the doctor's report does not disclose any opinion relating the Veteran's psychiatric problems to service or a diagnosis of PTSD.  

In December 1990, the RO found that the claim had previously been denied and that new and material evidence was needed to reopen the claim.  In January 1991, the RO informed the Veteran that his claim for service connection for a nervous condition was denied.  It explained that the claim had previously been denied and he was notified in an August 1986 letter but did not appeal.  He was alerted that he could reopen the claim by submitting evidence that a nervous condition was incurred or aggravated during service.  This is the last final denial of service connection for a psychiatric disorder.  It was not appealed.  It is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  However, as the January 1991 letter informed the Veteran, he can reopen the claim with new and material evidence that addresses the basis of the previous denial, specifically that a psychiatric disorder was incurred or aggravated in service.  38 U.S.C.A. § 5108 (West 2002).  

Following the 1991 denial, the Veteran had VA examinations in conjunction with his claim for pension benefits.  The report of the October 1992 VA mental examination shows the Veteran did not relate his psychiatric symptoms to service but merely said that his nerves got real bad and he started going to a local health center.  The diagnosis was generalized anxiety disorder with associated somatization type symptoms; moderate depression, constriction of interest and social withdrawal with a history of occasionally hearing voices but no definite indication of schizophrenic ideation or behavior.  The examiner did record the Veteran's report of serving in combat in Vietnam.  The Board finds that statement by the Veteran is not credible because the official records made at the time of service are more credible and they show that he spent his time overseas working in a laundry on Okinawa and that he was never actually in Vietnam.  

Subsequent private and VA clinical records address various physical problems and do not provide information about the onset of the Veteran's psychiatric problems.  

In August 2001, P. D. A., M.D. reported the Veteran had been a patient of his for several years.  The doctor wrote that the Veteran currently suffered from PTSD and that he was a Vietnam veteran.  The doctor expressed the opinion that the Veteran could not maintain employment because of PTSD and back problems.  Evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  This report merely gives a diagnosis without explanation and that diagnosis is based on the Veteran's claim of Vietnam service.  Because the claim of Vietnam combat service is inherently incredible, the diagnosis of PTSD based on Vietnam combat service is not credible and this cannot be considered new and material evidence for the purpose of reopening the claim.  

Several lay witness statements were received in July 2002.  When the issue is one of continuity of symptomatology, lay testimony may suffice to reopen a claim.  Falzone v. Brown, 8 Vet. App. 398, 403, 406 (1996).  Several witness statements report that the Veteran had problems after his return from Vietnam.  Because the Veteran has no credible Vietnam service, these statements are not credible.  However, there are other lay statements that simply indicate a change was noted upon the Veteran's return from service.  F. L. F. and D. L. F. reported that after his discharge, the Veteran had anxiety attacks due to stress and that had been going on since his discharge from service.  M. P. attested that the Veteran was in good health before service and after he got out of service, he started having problems that he did not have before.  His parents wrote that after coming home from service, the Veteran could not do much and now he cannot do anything.  These statements are deemed credible for the purpose of reopening the claim.  While they are lay statements, they provide a continuity of symptoms that was not previously in evidence.  Such a continuity of symptomatology could serve to connect the Veteran's current psychiatric problems to his active service.  Consequently, the Board finds that new and material evidence has been received and the claim for an acquired psychiatric disorder is reopened.  

A Leg Disorder to include a Leg Length Discrepancy and Residuals of a Strain of the Right Tibia

The statement of the case listed the claims of service connection for a leg lengthy discrepancy and residuals of a strain of the right tibia separately.  However, the last final denial addressed them together as a leg disorder.  A July 1986 RO decision denied service connection for the right leg.  The August 1986 notice letter informed the Veteran of the denial of service connection for right leg longer than the left leg and for the right tibia, as well as other conditions.  The Veteran did not file a timely appeal.  The next and last final denial was rendered in October 2004 by the Board, which characterized the issue as a leg disorder.  That Board decision is final and can only be reopened with new and material evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.  

The evidence at the time of the October 2004 Board decision included service treatment records.  These show that the Veteran was seen for shin splints in June 1969, reporting a problem for 9 years.  He said he had pain in his right leg for 4 days.  That morning he ran a mile and did a man carry before falling out.  Physical examination showed tenderness in the lower third of the right tibia.  It was thought to probably be a strain.  An X-ray study was negative, although the possibility of a stress fracture was considered.  There were continued complaints of leg pain when the Veteran was seen again, approximately 9 days later.  No further leg symptoms were reported in service.  The Veteran's lower extremities were normal on examination for separation from service in February 1971.  

There were no leg complaints on the VA orthopedic examination in June 1971.  On VA examination in August 1975, the Veteran reported that at times, his right leg felt stiff and seemed to draw.  The sensation had been present since his first back injury.  Examination revealed that the left leg was 2 centimeters longer than the right.  There was no diagnosis of a right leg disability.  

In December 1976, the RO denied service connection for residuals of a strain of the right tibia because there was no evidence of a current disability.  That decision was affirmed by the Board in May 1977.  

X-ray studies of the right tibia, in January 1981, disclosed sclerotic changes localized to the distal third of the mid shaft of the tibia, compatible with residuals of an old healed fracture with good alignment of the tibia.  

In July 1986, the RO denied service connection for the right leg.  It was noted that the service treatment records were negative for the right leg being longer than the left and that on separation examination, the lower extremities were normal.  The August 1986 notice letter informed the Veteran of the denial of service connection for right leg longer than left leg and right tibia.  He did not appeal.  

In October 2004, the Board noted that the evidence now contained lay statements from the Veteran, F.F., D.F., E.B., R.B., M.R., D.K., L.C. and the Veteran's parents.  There were also medical records from private physician P. A., M.D. covering treatment for various disorders from 1993 to 2001.  These included reports of lumbar back pain with bilateral hip and leg pain radiating from the low back.  However, there was no diagnosis of a leg disorder per se.  A complaint of leg cramping was recorded in May 1997, but it was not specified which leg was involved and there were no findings, diagnosis, or subsequent complaints recorded.  Records from VA medical centers were dated in 2000 and 2001.  Records from another private physician, J. R. G., M.D., were dated in 2002 and included imaging studies of the spine.  

Since the 2004 Board decision, the Veteran has repeated that he has constant leg pain as well as his claims that he was injured carrying a 150 pound man in training and in a fall from a truck.  Those statements were of record at the time of the 2004 Board decision.  See Appeal to the Board of Veterans' Appeals, VA Form 9, dated 5/1/02.  VA clinical records pertaining to other conditions were received.  The Veteran submitted private medical records pertaining to other conditions.  

As a lay witness, the Veteran is competent to report what he experiences.  He is competent to report that he has leg pain.  However, as a lay witness, he does not have the experience or training to diagnose the cause or etiology of that pain.  That is a medical question requiring the opinion of a trained medical professional.  See 38 C.F.R. § 3.159 (2011).  The claim was originally denied because there were no residuals of the strain diagnosed in service.  Since then, VA has not received any competent medical opinion identifying residuals of the strain in service.  The Veteran has repeated his lay statements, but these statements are cumulative and redundant of his previous statements.  They are not new.  

The Board's review shows that VA has not received any new and material evidence that was not previously considered and that would tend to substantiate that the Veteran has a leg disorder related to his active service.  Consequently, VA cannot reopen the claim and the Board does not have jurisdiction to consider the merits of the claim.  

Diabetes Mellitus

In February 2006, the service department reported that the Veteran had no Vietnam service.  In order to confirm that report, the RO obtained the Veteran's service personnel records.  These showed that he was assigned to laundry duties on Okinawa from October 1969 to April 1971.  In April 2006, the RO denied service connection for diabetes mellitus.  This is the most recent denial of service connection for diabetes mellitus before the current claim.  

At the time of the April 2006 RO denial, the evidence included service treatment records and post service medical records.  The service treatment records did not show elevated blood or urine sugar levels or any other evidence of diabetes.  VA clinical notes for August 2001 show the Veteran was not diabetic.  A VA clinical note for September 2005 showed an assessment of diabetes mellitus type II with medication provided.  

On attempting to reopen his claim, the Veteran made several statements to the effect that he has diabetes.  That is not in dispute.  It was established at the time of the last final denial.  Statements to the effect that the Veteran has diabetes are cumulative and redundant and are not new.  

When the claim was previously denied, in April 2006, there was no competent evidence connecting the diabetes mellitus found many years after service to the Veteran's active service.  Since April 2006, VA still has not received any evidence linking the Veteran's diabetes mellitus to his active service.  In the absence of new and material evidence, the claim cannot be reopened and considered on the merits.  The previous denial remains final.  

A Hearing Loss Disability

As noted above, in order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Organic diseases of the nervous system, such as a sensorineural hearing loss, may be presumed to have been incurred during active military service if manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

What constitutes a hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Because of negative values, the audiometric findings on entrance examination in April 1969 appear to be in American Standards Association (ASA) units, while the rest of the evidence is in International Standards Organization (ISO) units.  See VA Manual M21-1, Change 78  April 30, 1970.  Adjusted to ISO units for comparison purposes, audiologic evaluation on examination for service in April 1969 showed pure tone thresholds, in decibels, were as follows:






HERTZ


500
1000
2000
4000
RIGHT
10
5
5
10
LEFT
15
0
0
10

The service treatment records do not show any ear complaints, findings or diagnoses.  On separation examination, in February 1971, the Veteran's ears were reported to be normal.  Hearing was not tested.  

A VA clinical note, dated in March 1973, shows that the Veteran reported falling from a truck on his right ear in 1969.  He said he had a hearing loss since.  He also had bleeding from the ear with a possible fluid leak and tympanic membrane perforation.  Examination showed a right tympanic membrane abnormality.  The left tympanic membrane was normal.  The impression was a mild sensorineural hearing loss on the right.  It is important to note that the diagnosis was not based on audiometric findings and that subsequent audiometric testing did not support the diagnosis.  The Veteran was referred for audiometry.  Tympanometry showed right ear compliance to be below normal.  

On the authorized VA audiologic evaluation in April 1973, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
15
10
5
15
LEFT
15
10
5
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

On the authorized VA audiologic evaluation in August 1975, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
20
15
10
15
LEFT
15
10
5
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  

On the authorized VA audiologic evaluation in July 1980, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
15
15
10
25
LEFT
20
10
15
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

On VA examination in January 1981, the Veteran complained that he was not able to hear out of his left ear very well.   He did not give a history of any specific injury or infection.  He did say that he fell out of the back of a truck and was hospitalized for about 30 days.  He gave a very poor description of the hospitalization.  (The service treatment records do not document either the claimed fall from a truck or the claimed hospitalization.)  Examination showed both ear canals to be open and clear.  There was no infection or discharge.  The left tympanic membrane had a 1 millimeter scar in the mid portion, but there was no perforation.  The right tympanic membrane appeared normal with normal landmarks.  On the right, air conduction was greater than bone conduction.  On the left, bone conduction was greater than air conduction.  The Weber lateralized to the right.  There was no diagnosis.  Audiometric examination was requested.  

On the authorized VA audiologic evaluation in February 1981, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
15
15
10
25
LEFT
10
10
15
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

On the authorized VA audiologic evaluation in April 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
10
20
35
LEFT
25
25
10
20
25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  

All the VA audiometric tests from 1973 through 1990 show that the Veteran did not have a hearing loss disability within the meaning of the law and regulations providing compensation benefits, except for the April 1990 speech recognition ability score of 92 percent for the right ear.  No opinion was provided as to whether this right ear hearing loss was related to military service.  

In August 2007, the Veteran claimed that he had a slight hearing loss due to a hole in one ear.  While the Veteran may feel that he has a hearing loss warranting compensation, the objective findings of trained medical personnel using approved test equipment and recognized procedures is far more probative in determining whether there is a hearing loss disability within the meaning of the law and regulation providing compensation benefits.  In this case, the audiometric tests provide the preponderance of evidence showing that the Veteran has not, at any time since he filed his claim for service connection in June 2007, demonstrated a hearing loss disability within the definition of the laws and regulations providing compensation benefits.  Since that preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

In reaching this conclusion, the Board has considered the holding of the Court in McClain v. Nicholson, 21 Vet. App. 319 (2007).  In that case, the Court found that the requirement of a current disability was satisfied when the claimant has a disability at the time a claim for VA disability compensation was filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain, at 321.  This claim was received in June 2007.  Since then, there has been no competent evidence that the Veteran has a hearing loss disability within the meaning of the law and regulations.  


ORDER

Inasmuch as new and material evidence has not been received, the appeal to reopen a claim of entitlement to service connection for a back disorder is denied.  

Inasmuch as new and material evidence has not been received, the appeal to reopen a claim of entitlement to service connection for a right ear drum disorder is denied.  

Inasmuch as new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include nervousness, generalized anxiety disorder, and PTSD is granted only to the extent of reopening.  

Inasmuch as new and material evidence has not been received, the appeal to reopen a claim of entitlement to service connection for a leg disorder, to include leg length discrepancy and residuals of a strain of the right tibia, is denied.  

Inasmuch as new and material evidence has not been received, the appeal to reopen a claim of entitlement to service connection for diabetes mellitus is denied.  

Service connection for a hearing loss disability is denied.  


REMAND

Inasmuch as the claim for service connection for an acquired psychiatric disability has been reopened, the claim will be remanded for examination of the Veteran, a medical opinion, and adjudication on the merits.  

The Court has held that where a claimant files a notice of disagreement and the RO has not issued a statement of the case (SOC), the issue must be remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In this case, the Veteran disagreed with the February 2008 RO decision, which included decisions that new and material evidence had not been received to reopen claims of entitlement to service connection for hypertension and cysts.  The Board particularly notes the Veteran's reference to lumps on his body in his September 2008 notice of disagreement.  After considering the Veteran's various responses and statements, to include the September 2008 reference to lumps on his body, the Board finds that when the Veteran wrote in his September 2008 notice of disagreement that, "I whole heartly disagree with your decision," he meant the whole decision and all issues therein, including service connection for hypertension and cysts.  Consequently, these issues must be remanded to the agency of original jurisdiction (AOJ) for a statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case covering the issues of:  

a.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

b.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cysts.  

Thereafter, an appropriate period of time should be allowed for response.  

2.  Copies of updated treatment records relative to psychiatric disability should be obtained and added to the claims file.

3.  The Veteran should be scheduled for a VA mental examination.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies deemed necessary should be done.  

The Board has determined that the Veteran did not serve in combat and did not serve in Vietnam.  Any diagnosis or discussion should take those facts into account.  

a.  The examination should express an opinion as to the correct diagnosis for the Veteran's current psychiatric disorder.  Any psychological testing deemed appropriate for diagnostic purposes should be done.  

b.  The examiner should express an opinion as to whether it is at least as likely as not that the Veteran's current psychiatric disability/ies had its/their onset in service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

The examiner should explain the reasons for his/her conclusion.  It must be emphasized that the lack of documentation during service is not sufficient reason to conclude that the disability was not present in service.  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).  However, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  

4.  Thereafter, the AOJ should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


